Per Curiam. The Claimant seeks payment of compensation as the widow of Jose M. Torres, pursuant to the Law Enforcement Officers and Firemen Compensation Act. (111. Rev. Stat. 1977, ch. 48, pars. 281-285. The Court has reviewed the application for benefits submitted by Claimant together with a written statement of the decedent’s supervising officer, and has also reviewed the report of the Attorney General of Illinois. From a consideration of these documents, the Court finds: 1. That Ines Torres is the widow of decedent, police officer, Jose M. Torres, and that in the absence of a designated beneficiary, section 3(a) of the Act provides that any award made pursuant thereto shall be paid to the surviving widow. 2. That decedent, Jose M. Torres, was a police officer employed by the Chicago Police Department, and, on August 5, 1979, was working the 12:00 a.m. to 8:00 a.m. shift. 3. Decedent responded to a radio call to investigate a traffic accident at 2516 Blue Island in Chicago, Illinois. While standing next to a Buick automobile which had been involved in that accident, another vehicle approached and sides wiped the Buick, striking decedent. Decedent suffered multiple injuries to his legs, chest, and head. He subsequently died of these injuries on August 21, 1979. 4. The medical examiner’s Certificate of Death shows that Officer Torres died due to a pulmonary embolism resulting from a fractured leg. 5. There is nothing in the investigation to show that decedent’s death resulted from willful misconduct or alcoholic intoxication. 6. By reason of the foregoing, this Court orders that an award of $20,000.00 be made to Ines Torres, the surviving spouse of Jose M. Torres, deceased.